Citation Nr: 1604941	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  03-23 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for a right hand disorder other than radiculopathy of the right upper extremity.

2.  Entitlement to service connection for a left hand disorder other than radiculopathy of the left upper extremity.

(The issues of whether there was clear and unmistakable error in a January 29, 2014 decision by the Board of Veterans' Appeals; and entitlement to effective dates prior to January 8, 2013, for the awards of service connection for right and left upper extremity radiculopathy are the subject of separate decisions being issued concurrently.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from September 1974 to September 2000.

This case has a complex procedural history, beginning with a September 2002
rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which, in pertinent part, declined to reopen the Veteran's previously denied claims for service connection for right and left hand disorders.

In March 2005, the Veteran testified at a hearing held at the RO before the undersigned.   A transcript of this hearing has been added to the record.  

In May 2006, the Board issued a decision which reopened the Veteran's hand disorder claims and remanded them for additional evidentiary development.  The issues were again remanded in November 2010, September 2012, and June 2013.

In January 2014, the Board issued a decision which denied the Veteran's claims seeking entitlement to service connection for right and left hand disorders, other than radiculopathy of the right and left upper extremities.  The Veteran subsequently appealed this decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a motion filed by VA, the Court remanded this matter for further development and consideration in August 2015.


ORDER TO VACATE

VA regulations provide that an appellate decision may be vacated by the Board at any time upon the request of the Veteran or his representative, or on the Board's own motion when there has been a denial of due process.  38 C.F.R. § 20.904(a) (2015).  Here, the Court issued an August 2015 order indicating that this matter should be remanded for additional development.  Accordingly, in order to prevent prejudice to the Veteran, the January 2014 decision of the Board must be vacated to the extent it denied entitlement to service connection for right and left hand disorders other than radiculopathy of the right and left upper extremities, and a new decision will be entered, following the requested development, as if the January 2014 decision by the Board had never been issued.


REMAND

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Pursuant to the Court's August 2015 order, the RO must schedule the Veteran for the appropriate examination to obtain a medical opinion regarding the etiology of the Veteran's current right and left hand disorders, other than radiculopathy of the right and left upper extremities.  38 C.F.R. § 3.159(c)(4)(i); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination, the examination must be adequate); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In doing so, the examiner is asked to identify all hand disorders, other than radiculopathy of the upper extremities, since the Veteran's separation from military service, and provide an opinion as to whether each hand disability identified was caused or aggravated by the Veteran's military service, or has been caused or aggravated by one of his service-connected disabilities.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  Finally, given the passage of time, the Veteran should be provided a final opportunity to submit additional evidence in support of his claims.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  

If, after making reasonable efforts to obtain named records the RO is unable to secure same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.  

2.  After completion of the foregoing, the Veteran must be afforded the appropriate VA examination to determine whether any right or left hand disability, other than radiculopathy of the upper extremities, is related to his military service or his service-connected disabilities.  The electronic claims file must be made available to the examiner, and the examiner must specify in the examination report that these records have been reviewed.  

Based on the clinical examination, a review of the evidence of record, and with consideration of the Veteran's statements and testimony, the examiner must separately identify each right and/or left hand disability, other than radiculopathy of the upper extremities, found since his September 2000 separation from military service, including chronic strain, carpal tunnel syndrome, osteoarthrosis, arthralgia, bilateral hand pain; and for each disability identified, the examiner must indicate whether it was caused or aggravated by the Veteran's military service; and if not, whether it was caused or aggravated beyond its normal course by his service-connected disabilities.  

A complete rationale for all opinions must be provided.  If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

3.  The RO must notify the Veteran that it is his responsibility to report for all examinations scheduled, and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claims on appeal must be adjudicated.  If a benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ALEXANDRA P. SIMPSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




